                       UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 UNITED STATES OF AMERICA                        §
                                                 §
                 v.                              §          NO. 4:18-CR-575 (HUGHES)
                                                 §
 JACK STEPHEN PURSLEY,                           §
   AKA STEVE PURSLEY                             §


              United States’ Notice of Proposal for Digital Presentation at Trial

        During the parties’ November 19, 2018 pretrial conference with the Court, the United

States requested that the Court permit the parties to present their evidence in this trial digitally.

Based on the Court’s go ahead (Doc. 53, Tr. 81:1 - 82:15), the United States has put together its

plan for an electronic trial presentation. A schematic of the government’s proposal is attached to

this notice, and counsel for the United States will be prepared to discuss the plan at the parties’

June 10, 2019 hearing.

        As the Court is aware, the parties took the videotaped deposition of Kerry Smith in the

Isle of Man, and both parties would like to play portions of that deposition for the jury. Doc. 92.

The United States has also moved the Court for permission to play excerpts from Pursley’s

deposition in its case-in-chief. Doc. 93. Moreover, an electronic trial will permit a far more

efficient presentation of the parties’ evidence, help keep the juror’s engaged throughout trial, and

ultimately reduce the total length of trial.
                                                        Respectfully submitted,

                                                        RYAN K. PATRICK
                                                        UNITED STATES ATTORNEY



                                                        Sean Beaty
                                                        Grace E. Albinson
                                                        Jack A. Morgan
                                                        Trial Attorneys, Tax Division
                                                        U.S. Department of Justice
                                                        150 M Street, NE
                                                        Washington D.C. 20002
                                                        (202) 616-2717
                                                        Sean.P.Beaty@usdoj.gov



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of
the Court using CM/ECF, which will serve a copy of this document on all counsel of record.



                                                          Sean Beaty
                                                          Trial Attorney, Tax Division




                                             2
